Exhibit 10.22

 

MOCON, INC.

 

DESCRIPTION OF EXECUTIVE OFFICER

COMPENSATION ARRANGEMENTS

 

All of the employees of MOCON, Inc., including executive officers, are employed
“at will” and do not have employment agreements with MOCON.  MOCON has, however,
entered into a written Executive Severance Agreement with each of its full-time
executive officers, a form of which has been filed as an exhibit to MOCON’s
annual report on Form 10-K for the year ended December 31, 2000.  The following
is a description of oral compensation arrangements between MOCON, Inc. and the
following executive officers of MOCON:

 

Name of Executive Officer

 

Title

 

Base Salary

 

Bonus Arrangements

 

Stock Options

 

Other

Robert L. Demorest

 

Chairman, President and Chief Executive Officer

 

$227,115 per year

 

See footnotes (1) and (2) below

 

Stock options to purchase shares of MOCON common stock are granted from time to
time in the sole discretion of the Compensation Committee of the MOCON board of
directors

 

Under the MOCON, Inc. Savings and Retirement Plan, participants, including
executive officers, may voluntarily request that MOCON reduce pre-tax
compensation by up to 75% (subject to certain special limitations) and
contribute such amounts to a trust. MOCON contributed an amount equal to 25% of
the first 6% of the amount that each participant contributed under this plan.
MOCON provides an automobile for each of its full-time executive officers.
Executive officers generally receive 3 - 5 weeks vacation per year. MOCON
employees, including its executive officers, are compensated for forfeited
vacation. Executive officers are reimbursed for expenses incurred in the
ordinary course of business. Executive officers receive other benefits received
by other MOCON employees, including health, dental and life insurance benefits.

 

 

 

 

 

 

 

 

 

 

 

Daniel W. Mayer

 

Executive Vice President

 

$173,156 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

Dane D. Anderson

 

Vice President and Chief Financial Officer, Treasurer and Secretary

 

$147,624 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

 

 

 

 

 

 

 

 

 

 

Douglas J. Lindemann

 

Vice President and General Manager

 

$141,720 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

 

 

 

 

 

 

 

 

 

 

Ronald A. Meyer

 

Vice President

 

$77.02 per hour

 

See footnote (1) below

 

See above

 

See above

--------------------------------------------------------------------------------

(1)                                  MOCON provides its executive officers and
other employees a direct financial incentive to achieve MOCON’s annual profit
goals through the MOCON, Inc. Incentive Pay Plan, which was established pursuant
to resolutions of the Compensation Committee effective January 1, 2003 and filed
as an exhibit to MOCON’s annual report on Form 10-K for the year ended December
31, 2002.  Under the Incentive Pay Plan, annual goals are measured by MOCON’s
annual net income before income taxes and incentives for Mr. Demorest,
Mr. Anderson, Mr. Mayer and Mr. Meyer, who have overall corporate
responsibilities, and by MOCON’s semi-annual operating profit before incentives,
and by semi-annual bookings, by business units for Mr. Lindemann, who is in
charge of several of MOCON’s business units.  The Incentive Pay Plan
contemplates that each year the Compensation Committee will establish goal
amounts for MOCON’s executive officers and will determine the percentage of
salary at goal for MOCON’s executive officers.  On December 23, 2004, the
Compensation Committee established these goal amounts and determined these
percentages.  Although the goal amounts are confidential, the 2005 percentages
of salary at goal range from thirty percent to sixty-five percent of 2005 base
salary earned, at goal, with the actual incentive paid based on the percentage
of goal achieved, up to a maximum of one hundred fifty percent.  The fiscal 2005
goals and percentages of salary were set forth in resolutions approved by the
Compensation Committee and are not otherwise set forth in any written agreements
between MOCON and the executive officers.  The following are the amounts paid to
each of MOCON’s executive officers under the Incentive Pay Plan with respect to
fiscal 2004:  Mr. Demorest: $130,333; Mr. Mayer: $57,039; Mr. Anderson: $48,628;
Mr. Lindemann: $48,165 and Mr. Meyer: $9,005.  These amounts were paid in
February 2005.

 

(2)                                  On December 23, 2004, the Compensation
Committee established individual special performance related bonus arrangements
for Messrs. Demorest, Mayer, Anderson and Lindemann to further motivate these
individuals to attain certain company-related performance goals in addition to
the profitability performance-related goals covered under MOCON’s Incentive Pay
Plan.  While the specific performance goals remain confidential, the bonuses if
paid will be in the form of an extra week of paid vacation and an all-expense
paid trip for two, up to maximum amounts ranging from $7,500 to $10,000.  The
terms of the fiscal 2005 special performance related bonuses were set forth in
resolutions approved by the Compensation Committee and are not otherwise set
forth in any written agreements between MOCON and the executive officers.

 

--------------------------------------------------------------------------------

 